UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER VIEIRA,                                                                12/26/2019

                                 Plaintiﬀ,
                                                                   ORDER
                   – against –
                                                           18 Civ. 7205 (ER) (BCM)
COMMISSIONER
OF SOCIAL SECURITY,
                                 Defendants.


         �e Court is in receipt of Vieira’s letter of December 19, 2019, Doc. 18, asking
for an extension to ﬁle objections to Judge Moses’ Report and Recommendation of

November 27, 2019, Doc. 17. �at request is GRANTED. Vieira is directed to ﬁle any

objections with Judge Edgardo Ramos by January 31, 2020. �e Clerk of Court is

respectfully directed to mail a copy of this Order to Vieira.


It is SO ORDERED.


Dated:    December 26, 2019
          New York, New York

                                                            VERNON BRODERICK
                                                         U.S. DISTRICT JUDGE, PART I
                                                                                           PART I
